Citation Nr: 0802248	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


TTHE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected seizure disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1975 to 
April 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

In the veteran's August 2005 substantive appeal he stated 
that he could not work as a result of his service-connected 
disabilities.  Therefore, the Board refers the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities to the 
RO for further development. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service-connected seizure disorder more 
closely approximates at least 1 major seizure in the prior 2 
years, or 2 minor seizures during the prior 6 months. 



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected seizure disorder are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.12, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a 
including Diagnostic Code 8910 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  
However, the RO did not send a letter specifically advising 
him that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse.  

However, in the circumstances of this case, these errors do 
not require a remand because the errors "did not affect the 
essential fairness of the adjudication."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  Specifically, 
the record reflects that "any defect was cured by actual 
knowledge on the part of the claimant," because the 
statements of the veteran and his representative throughout 
the appeal reflect that the veteran understood all of the 
elements of VCAA notification and the veteran was informed of 
what the elements in the May 2006 Statement of the Case 
(SOC).  Id.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a November 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  
The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for 
increased rating, and of the evidence of record.  The Board 
finds that he has accordingly been constructively invited to 
give VA all the relevant evidence in his possession not 
already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2006 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in September 2006.  Further, the Board's decision 
herein grants the veteran's claim back to the original 
effective date.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The Board notes that in April 2005 the RO sent the veteran a 
letter asking for statements from people who witnessed his 
seizures and the veteran failed to respond or submit any 
statements. 

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA medical examination in August 2005. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of seizure disorder.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

A June 1979 RO rating decision granted the veteran service 
connection for his service-connected seizure disorder, 
effective April 21, 1979.  A September 1986 RO rating 
decision granted the veteran a 10 percent disability for his 
service-connected seizure disorder, effective April 7, 1986.  
The January 2005 RO rating decision continued the veteran's 
10 percent disability rating for his service-connected 
seizure disorder; however, the veteran asserts that his 
service-connected seizure disorder is worse then the current 
10 percent disability rating. 

The veteran's service-connected seizure disorder has been 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8910, grand 
mal epilepsy.  The Board notes that seizure disorders are 
rated under Diagnostic Code 8910 for grand mal epilepsy and 
under Diagnostic Code 8911 petit mal epilepsy.  Under 
Diagnostic Codes 8910 a 10 percent rating is warranted for a 
confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent rating is warranted for at least 1 major seizure 
in the prior 2 years, or 2 minor seizures during the prior 6 
months.  A 40 percent rating is warranted for at least 1 
major seizure in the prior 6 months or 2 in the prior year, 
or averaging at least 5 to 8 minor seizures weekly.  A 60 
percent rating is warranted for at least 1 major seizure in 4 
months over the prior year, or 9-10 minor seizures per week.  
An 80 percent rating is warranted for at least 1 major 
seizure in 3 months over the prior year, or more than 10 
minor seizures weekly.  A 100 percent rating is warranted for 
at least 1 major seizure per month during the preceding year

The Board notes that major seizures are characterized by the 
generalized tonic- clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in the 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head, or 
sudden jerking movements of the arms, trunk, or head, or 
sudden loss of postural control.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911.

In an August 2004 VA neurology consult note the VA physician 
stated that the veteran was on 100 mg of Dilantin.  The 
veteran reported that he had 5 seizures so far that year with 
no hospitalizations.  He reported that his seizure activities 
varied from absent types to tonic-clonic seizures with loss 
of bladder activity and lethargy for several hours. 

In a September 2004 VA treatment note it was stated that the 
veteran had 4 grand mal seizures in the past year.  

The veteran had a VA medical examination in December 2004 and 
the VA examiner stated the veteran had mostly generalized 
tonic-clonic type seizures.  The veteran reported that he 
would get a type of aura and then passed out for a variable 
period of time and have convulsions, which reportedly lasted 
for 5 to 10 minutes followed by postictal confusional state 
which lasted for 15 to 20 minutes and he remained confused 
for at least one hour after the seizures.  He reported minor 
seizures on and off and that his last seizure was two to 
three months prior.  He reported a history of tongue biting 
and urinary incontinence during the seizures.  He was on 300 
mg per day of Dilantin, which was noted to be a 
subtherapeutic level.  It was also noted that the veteran was 
given 600 mg of gabapentin.  The VA examiner diagnosed the 
veteran with generalized tonic-clonic seizure disorder with 
intermittent recurrences, most likely post-traumatic seizure 
disorder. 

A May 2005 VA neurology note stated that the veteran had a 
grand mal seizure one week prior with tongue biting and 
urinary incontinence.  It was reported the veteran had 5 to 6 
grand mal seizures the prior year.  

At an August 2005 VA examination the veteran reported that 
his last seizure was in May 2005 and that his seizures were 
accompanied by tongue biting and incontinence.  He reported 
that these seizures lasted 5 to 10 minutes and that he was on 
Dilantin.  

A VA physician stated in March 2006 that the veteran reported 
he had usually 2 seizures per year and last year he had 5 
seizures and that his last seizure was six weeks prior.  It 
was noted that the veteran had no aura with his seizures. 

The Board finds that after careful review of the veteran's VA 
examinations and VA treatment notes that his service-
connected seizure disorder more closely approximates the 
criteria for the next higher disability rating, 20 percent, 
commensurate with suffering from at least 1 major seizure in 
the prior 2 years, or 2 minor seizures during the prior 6 
months.  However, the Board finds that the veteran's service-
connected seizure disability does not warrant the next higher 
rating of 40 percent because there is insufficient competent 
lay or medical evidence that the veteran had 1 major seizure 
in the prior 6 months or 2 in the prior year, or averaging at 
least 5 to 8 minor seizures weekly.  The Board notes that 
while the amount of seizures the veteran self-reported to 
physicians or otherwise may be higher than that which 
corresponds with the 20 percent rating assigned herein, the 
veteran's self-reported symptoms are not supported by 
competent medical or lay evidence.  

Indeed, under 38 C.F.R. § 4.121, Identification of Epilepsy, 
to warrant a rating the seizures must be witnessed or 
verified sometime by a physician.  The fact that the veteran 
suffers from seizures has been verified by physicians.  
However, 38 C.F.R. § 4.121 also states that "[a]s to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized)."  The Board notes that the RO notified the 
veteran in an April 2005 letter that in order to receive an 
increased rating he must submit lay statements from people 
who witnessed his seizures and the veteran failed to respond 
or submit any statements.  The Board finds that without the 
veteran's assertions being supported by lay statements from 
individuals who have witnessed the seizures at a reported 
level of frequency, the criteria for a disability rating 
higher then the current 20 percent is not warranted.  Indeed, 
in increasing the veteran's rating to 20 percent herein, the 
Board has resolved all reasonable doubt in favor of the 
veteran by accepting the veteran's lay statements alone.  The 
Board finds that in order to award a higher rating additional 
lay statements from other individuals who have witnessed the 
seizures is necessary.

Given these facts, the Board finds that a 20 percent rating, 
but not higher, is warranted for the service-connected 
seizure disorder.  


ORDER

A 20 percent rating, but not higher, for the service-
connected seizure disorder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


